Citation Nr: 0212692	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  00-10 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a compensable rating for residuals of an 
amebic liver abscess.

2.  Entitlement to a compensable rating for residuals of a 
left index finger shell fragment wound (SFW).

3.  Entitlement to a compensable rating for residuals of a 
left leg SFW.

4  Entitlement to a 10 percent rating based on multiple, 
noncompensable, service-connected disabilities.

5.  Whether there was clear and unmistakable error (CUE) in 
the November 1971 decision in that it assigned a 
noncompensable rating for residuals of SFWs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
October 1967 to October 1969.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2000 rating decision by the Boise, Idaho, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
requested a hearing before a hearing officer at the RO, but 
withdrew his request in July 2000.

The issue regarding a claim of CUE in a November 1971 
decision is addressed in the remand which follows this 
decision.


FINDINGS OF FACT

1.  There is no competent (medical) evidence that the veteran 
has any current residuals of an amebic liver abscess.

2.  The veteran's left index finger SFW injury resulted in a 
fracture of the index finger, prolonged infection, and slow 
healing, treatment required included thigh to finger skin 
grafting, and initially there was limitation of flexion; the 
finger has not been amputated.

3.  The veteran's left leg SFW residuals include a well-
healed, nontender scar and retained metallic fragments which 
appear to be imbedded in Muscle Group (MG) XI; more than 
moderate muscle injury is not shown.

4.  The veteran has service-connected disabilities which are 
individually compensable.


CONCLUSIONS OF LAW

1.  A compensable rating for residuals of an amebic liver 
abscess is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 4.114, Code 7313 (2001).

2.  A 10 percent rating is warranted for residuals of a left 
index finger SFW.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.56, 4.71a, Code 5309 and Note 
following (2001).

3.  A 10 percent rating is warranted for residuals of a left 
leg SFW.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.7, 4.56, 4.71a, Code 5311 (2001).

4.  The legal criteria for a 10 percent rating based on 
multiple, noncompensable, service-connected disabilities are 
not met.  38 C.F.R. § 3.324 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2002).  Regulations implementing the VCAA have now been 
published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000. 

There has been substantial compliance with the mandates of 
the VCAA and implementing regulations.  Well-groundedness is 
not an issue.  The RO has obtained all identified and 
available medical records, and has provided an examination.  
The veteran has been notified of the applicable laws and 
regulations, discussions in the rating decisions, in the 
statement of the case, and in the supplemental statement of 
the case have informed him what he needs to establish 
entitlement to the benefits sought and what the evidence of 
record shows.  The veteran was notified, through May 2002 
correspondence to his representative, of VA's duty to assist 
and the associated responsibilities.  The veteran was 
specifically asked if there was further evidence available 
anywhere which might support his claims.  The 
representative's June 2002 response indicated that there was 
no further evidence, and referenced the VCAA.  Because there 
is no further evidence available, and because the veteran is 
fully aware of the applicable laws and regulations, he is not 
prejudiced by the Board addressing the claim based on the 
evidence of record.  Bernard v. Brown, 4 Vet. App. 384 
(1994).

Factual Background

The veteran served in combat in Vietnam, where he sustained 
SFWs to his left index finger, both thighs, and left arm in 
May 1968.  The wounds were described as soft tissue wounds.  
There was a fracture of the left second metacarpal.  That 
wound was debrided and required skin grafting from a thigh 
donor site which "was subsequently unsuccessful and the 
wound granulated closed."  In November 1968, the veteran was 
still receiving orthopedic management of left hand 
disability.  The left index finger lacked full extension.  
None of the wounds had artery or nerve involvement.  An 
infection developed in the veteran's left hand.  An amebic 
liver abscess was also diagnosed in service, and ultimately 
was noted to have healed completely.  

On October 1971 VA examination, the veteran stated that he 
had no trouble from any of his shrapnel wounds except for the 
left hand injury.  The index finger would suddenly lock until 
he moved it with the other hand.  It affected his grip.  He 
is right handed, and worked in construction.  He had no liver 
symptoms.  On examination, some retained fragments were 
palpable in the left lower leg, right thigh, and left elbow.  
However, there was no muscle penetration or adherence to the 
underlying tissue, and the scars were not considered 
disabling.  A tiny metallic fragment was seen in the left 
hand on x-ray, and there was some adherence to the underlying 
capsule of the left index finger.  The range of motion in the 
finger was full extension, to within 1/4 inch of the palm in 
flexion, , and there was decreased grip strength.  There were 
no residuals of the liver abscess, which was treated with 
medication.  Some pleural thickening of the right lower 
quadrant was noted as secondary to the healed liver abscess.

In December 1999, the veteran obtained x-rays by a private 
physician.  These indicated that there were retained metal 
fragments in the left hand, left thigh, left lower leg, and 
right knee.  The left index finger showed a deformity of the 
distal end of the second metacarpal, and metal in the soft 
tissue.  There were metal fragments in the left thigh muscle, 
and in the soft tissue of the left calf and right knee.

On February 2000 VA examination, the veteran reported that 
the restrictions of motion he had with his left index finger 
had resolved.  He had no problems with his left leg.  He 
worked as a mail carrier, and walked 10 miles a day.  He had 
no residual problems related to his amebic liver abscess, but 
did report that his bowel habits changed after the infection.  
He now has three soft bowel movements a day.  He had not 
sought nay treatment for it.  Scars at the sites of his 
shrapnel wounds were well healed.  The range of motion of the 
left index finger was normal.  The impressions were SFWs and 
no residual problems from amebic liver disease.

On August 2000 VA examination, the veteran stated there had 
been no change in his liver or index finger since the prior 
examination.  He did specify that the index finger ached on 
occasion, especially in the cold, but that it did not limit 
the use of the hand.  Shell fragment wound scars on the 
veteran's chin, left thigh, right thigh, left leg, and left 
arm were all well-healed and none caused him any pain or 
discomfort.  Subcutaneous metal fragments were palpable at 
the scar sites in the left leg, right thigh, and left 
forearm.  The left index finger had a full range of motion, 
with some numbness over the knuckle.

Analysis

Disability ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Residuals of an amebic liver abscess

Residuals of the veteran's amebic liver abscess have been 
rated under Code 7313, which provides that severe symptoms 
are assigned a 30 percent rating, and moderate symptoms are 
assigned a 20 percent rating.  38 C.F.R. § 4.114, Code 7313.  
Where no noncompensable rating is specifically provided by 
the Schedule, a zero percent rating is assigned when the 
criteria for a compensable rating are not met.  38 C.F.R. 
§ 4.31.  The rating schedule for liver disorders was amended 
effective July 2, 2001, and Code 7313 was eliminated.  Under 
the amended Schedule, liver disease is to be rated as 
adhesions of the peritoneum (Code 7301), Cirrhosis of the 
liver (Code 7312), or chronic liver disease without cirrhosis 
(Code 7345).  The Code which best approximated the specific 
residuals alleged was to be applied.  The RO considered each 
of these Diagnostic Codes.

The veteran has repeatedly stated that he has had no 
difficulties related to his in-service amebic liver abscess.  
One examiner noted pleural thickening due to the abscess, but 
no examiner has identified any disability resulting from the 
1968 infection.  The sole claimed symptom identified by the 
veteran was a change in bowel habits, but this was reported 
only once, in May 2000, and not on either of the other VA 
examinations which specifically evaluated the residuals of a 
liver abscess.

Because there is no evidence of any residual disability from 
the acute, healed, amebic liver abscess, a compensable rating 
is not warranted under any of the applicable Codes.

Left index finger SFW

The RO has rated the veteran's left index finger disability 
under Code 5225, for ankylosis of the index finger.  That 
Code provides that on the minor hand, both favorable and 
unfavorable ankylosis are assigned a 10 percent rating.  
38 C.F.R. § 4.71a, Code 5225.  However, given the original in 
service description of the wound and associated care, the 
Board finds that the disability is best rated under Code 5309 
as a muscle injury to Group IX, which includes the intrinsic 
muscles of the hand.  The hand is so compact a structure, 
that isolated muscle injuries are rare, and hand injuries 
almost always involve damage to bones, joints, tendons, or 
other tissue.  Rate on limitation of motion, minimum 
(emphasis added) 10 percent.  38 C.F.R. § 4.73, Note 
following Code 5309.

The Board notes that there was indeed damage to the bones of 
the left hand, as shown on x-rays at the time of injury and 
currently, in deformity noted on December 1999 x-ray.  
Further, there are retained metal fragments in the hand.  
Initially, there was some limitation of motion of the index 
finger, but this has resolved.  The service medical record 
descriptions clearly establish that the veteran's SFW injury 
of the left index finger/hand resulted in a disability 
equivalent to moderate MG injury as described in 38 C.F.R. 
§ 4.56.  The bone fracture, debridement, skin grafting, 
infections, and prolonged healing all evidence this.  
Applying the criteria in 38 C.F.R. § 4.56 along with those in 
the note following Code 5309, the Board finds that a 10 
percent rating is warranted for left index finger SFW 
residuals.

A higher rating would only be warranted if there was 
amputation of the finger.  38 C.F.R. § 4.71a, Code 5153.  
That is not the case here.

Left leg SFW

The RO has rated the residuals of the veteran's left leg SFW 
as a scar under Code 7805, which provides that scars are to 
be rated based on the limitation of function of the affected 
body part.  However, in light of the initial description of 
the wound in 1968 and subsequent descriptions of residuals on 
VA and private examinations, rating of the SFW residuals 
under Code 5311, for injury to MG XI, is more appropriate.  
MG XI includes the peronaeus longus, a lateral crural muscle  
in the calf.  Code 5311 provides that slight MG XI injury is 
noncompensable; moderate MG XI injury warrants a 10 percent 
rating; moderately severe MG XI injury is rated 20 percent; 
and severe MG XI injury is rated 30 percent.

Muscle injuries are characterized according to the criteria 
in 38 C.F.R. § 4.56.  Slight injuries are marked by no 
debridement or infection, a minimal scar, no impairment of 
muscle tissue, and no evidence of a fascial defect, atrophy 
or impaired tonus.  A slight muscle injury also has no 
retained metallic fragments.  Moderate muscle injury is 
marked by debridement, prolonged infection, an entrance scar, 
some loss of deep fascia or muscle substance, and some 
impaired tonus or loss of power or endurance.  Moderately 
severe muscle injuries are marked by debridement, prolonged 
infection, scarring, loss of deep fascia, muscle substance, 
or normal firm resistance, and loss of strength and 
endurance.  While the veteran's left leg SFW residuals do not 
fully meet the criteria describing a moderate muscle injury, 
they exceed those for a slight muscle injury, as evidence by 
the retained metallic fragment noted on x-ray.  Resolving 
reasonable doubt in the veteran's favor, the Board finds that 
a 10 percent rating is warranted for moderate injury to MG 
XI.  As signs and symptoms of a moderately severe MG XI 
injury are not shown, a rating in excess of 10 percent is not 
warranted.
Multiple disabilities

Where a veteran suffers from two or more separate, permanent, 
noncompensable, service-connected disabilities, a 10 percent 
rating may be assigned where the disabilities clearly 
"interfere with normal employability."  Such rating may not 
be combined with other ratings.  38 C.F.R. § 3.324.  This 
claim has been rendered moot by the Board's action above.  
The veteran now has two service connected disabilities rated 
10 percent each.  As a rating under 38 C.F.R. § 3.324 may not 
be combined with other ratings, the legal criteria for a 10 
percent rating under § 3.324 cannot be satisfied.  The law is 
dispositive.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
The claim must be denied.


ORDER

A compensable rating for residuals of an amebic liver abscess 
is denied.

A 10 percent rating is granted for residuals of a left index 
finger SFW, subject to the regulations governing payment of 
monetary awards.

A 10 percent rating is granted for residuals of a left leg 
SFW, subject to the regulations governing payment of monetary 
awards.

A 10 percent rating under 38 C.F.R. § 3.324 is denied.


REMAND

"Clear and unmistakable error" (CUE) is a very specific and 
rare kind of error; it is the kind of error, of fact or law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  To find CUE, either (1) the correct facts, as 
they were known at the time, must not have been before the 
adjudicator (a simple disagreement as to how the facts were 
weighted or evaluated will not suffice) or (2) the law in 
effect at that time was incorrectly applied; the error must 
be undebatable and (3) of a sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (4) the determination of CUE must be based on the 
record and law that existed at the time of the prior 
adjudication.  Baldwin v. West, 13 Vet. App. 1, 5 (1999);  
see also 38 U.S.C.A. § 5109A (West Supp. 2001) and 38 C.F.R. 
§ 3.105(a) (2001).

Here, the veteran alleges that in November 1971 his residuals 
of SFWs should have been rated as muscle injuries, and not as 
scars.  The Board has now granted the veteran compensable 
ratings for SFW injuries under the rating criteria for muscle 
injuries.  This places the veteran's CUE claim in a different 
posture.  Due process considerations dictate that the RO 
should have the initial opportunity to review the CUE claim 
in light of the Board's grants.  In light of the foregoing, 
this claim is REMANDED to the RO for the following action:

The RO should review the claim of CUE in 
the ratings assigned in November 1971 for 
the veteran's SFW residuals in light of 
the Board's grant of compensable ratings 
for those residuals under the schedular 
criteria for rating muscle injuries.  If 
the claim remains denied, the veteran and 
his representative should be provided 
with an appropriate supplemental 
statement of the case (explaining the 
rationale for the decision) and given the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

